DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 28 April 2022. 

Response to Amendment
	The rejections to claims 12 and 14 under 35 USC 112(b) are withdrawn in light of Applicant’s amendment. 

Allowance
Claims 1-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of elements, as claimed. 
The Examiner agrees with Applicant’s arguments on pages 10-11 of the 4/28/2022 response that Andreev (EP 1974692) does not teach the new limitations regarding the support portion. 
Johnsen (US Patent Publication 2014/0277080) teaches a filter having a support portion 30 with a similar shape to Andreev. However, Johnsen fails to disclose the support portion extends “outwardly radially from a center point of the support portion  in a direction towards the filter portion and then curling inwardly radially in a direction away from the filter portion”, as required by claims 1 and 18. 
DeMello et al. (US Patent Publication 2008/0228209) teaches the claimed shape of the support strut at element 740 in Figure 7. However, DeMello’209 is directed towards a snare for removing thrombus from a vessel, not a filter, as in the claims. It would not be obvious to modify DeMello’209 with a filter portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hallisey (US Patent Application 2011/0137335) teaches a filter with barbs having distinct shapes (see element 32 and Figure 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        30 July 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771